 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DAVID CRAWFORD
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                       )   Case No. 2:19-cr-00066-DB
11                                                   )
                         Plaintiff,                  )   STIPULATION AND ORDER TO
12                                                   )   CONTINUE STATUS CONFERENCE
     vs.                                             )
13                                                   )
     DAVID CRAWFORD ,                                )   Date: April 25, 2019
14                                                   )   Time: 9:30 a.m.
                        Defendant.                   )   Judge: Hon. Carolyn K. Delaney
15                                                   )
                                                     )
16
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney through Christopher Hales and Stephen Cody, Assistant United States Attorneys ,
18
     counsel for Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal
19
     Defender Jerome Price, counsel for Defendant David Crawford, that the status conference
20
     scheduled for April 25, 2019 may be vacated and continued to April 26, 2019 at 9:30 a.m.
21
             This continuance is requested due to Defense counsel unavailability. The government has
22
     no objection to this request.
23
             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
24
     excluded from this order’s date through and including April 11, 2019, pursuant to 18 U.S.C.
25
     §3161 (h)(4), (h) (7) (A) and (B) (iv) and General Order 479, Local Code T4 and upon need for
26
     continuity of counsel, defense preparation, and the ends of justice are served by granting the
27
     requested continuance and outweigh the best interests of the public and defendant in a speedy
28

      Stipulation and [Proposed] Order to Continue        -1-         U.S. v. David Crawford, 2:19-cr-00066-DB
      Status Conference
 1   trial.

 2
                                                     Respectfully submitted,
 3
 4
 5                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 6
 7   Date: April 24, 2019                            /s/ Jerome Price
                                                     JEROME PRICE
 8                                                   Assistant Federal Defender
                                                     Attorneys for Defendant
 9                                                   DAVID CRAWFORD

10   Date: April 24, 2019                            MCGREGOR W. SCOTT
                                                     United States Attorney
11
12                                                   /s/ Christopher Hales
                                                     CHRISTOPHER HALES
13                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
14
                                                     /s/ Stephen Cody
15
                                                     STEPHEN CODY
16                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue     -2-          U.S. v. David Crawford, 2:19-cr-00066-DB
      Status Conference
 1                                                   ORDER

 2           The Court, having reviewed and considered the stipulation, and good cause appearing

 3   therefrom, adopts the stipulation in its entirety as its order. The Court specifically finds the
 4   failure to grant a continuance in this case would deny counsel reasonable time necessary for
 5   effective preparation, taking into account the exercise of due diligence. The Court finds the ends
 6   of justice are served by granting the requested continuance and outweigh the best interests of the
 7   public and defendant in a speedy trial.
 8           The Court orders the time from the date the parties stipulated, up to and including April
 9   25, 2019, shall be excluded from computation of time within which the trial of this case must be
10   commenced under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(4), (h)(7)(A)
11   and(B)(iv) and General Order 479, (Local Code T4). It is further ordered that the April 25,
12   2019 status conference shall be continued until April 26, 2019, at 9:30 a.m. before
13   Magistrate Judge Carolyn K. Delaney.
14
15   IT IS SO ORDERED.
16
17   Dated: April 24, 2019
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue    -3-            U.S. v. David Crawford, 2:19-cr-00066-DB
      Status Conference
